Citation Nr: 0311399	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  97-27 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer and 
ulcerative colitis, claimed as secondary to ionizing 
radiation exposure.

2.  Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
hypertension, prostatitis, and an acquired psychiatric 
disorder (including a nervous condition and insomnia), 
claimed as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In April 1997, the RO denied 
reopening of the claims of entitlement to service connection 
for hypertension, prostatitis, insomnia, colitis, and a 
nervous condition, as a result of exposure to ionizing 
radiation.  In April 1998, the RO further denied entitlement 
to service connection for ulcerative colitis with villous 
lesion and adenoma, claimed as colon cancer, as a result of 
exposure to ionizing radiation.  

As noted above, in the April 1997 rating decision the RO 
found that new and material evidence had not been presented 
to reopen claims for service connection for insomnia and a 
nervous condition.  Although the March 1984 Board decision 
denied service connection only for a "nervous disorder," 
the medical evidence at that time showed that the veteran had 
problems with insomnia and an anxiety state.  Thus, the issue 
has been recharacterized on appeal as whether new and 
material evidence has been presented to reopen a claim for 
service connection for an acquired psychiatric disorder 
(including a nervous condition and insomnia).

The claim of entitlement to service connection for ulcerative 
colitis was not decided by the Board in March 1984; the claim 
was not received until May 1996.  See VA Form 21-526.  
Therefore, this issue was improperly associated with the 
pending claims to reopen in the April 1997 rating decision.  
However, the April 1998 rating decision and January 2000 
supplemental statement of the case denied service connection 
for ulcerative colitis on the merits, and the Board will, 
therefore, adjudicate the claim on the merits, rather than as 
a claim to reopen.  There is no prejudice to the veteran 
because the RO has considered the claim on this basis and the 
veteran and his attorney have presented argument on this 
basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
FINDINGS OF FACT

1.  The veteran does not have colon cancer.

2.  Ulcerative colitis did not have its onset during active 
service or result from disease or injury in service, 
including exposure to ionizing radiation.

3.  The Board denied entitlement to service connection for 
hypertension, prostatitis, and a nervous disorder in March 
1984.  

4.  Evidence submitted since the March 1984 Board decision 
denying entitlement to service connection for hypertension, 
prostatitis, and an acquired psychiatric disorder is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
colon cancer and ulcerative colitis, claimed as secondary to 
ionizing radiation exposure, have not been met.  38 U.S.C.A. 
§§  1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307 3.309, 3.311 (2002).

2.  The March 1984 Board decision denying service connection 
for hypertension, prostatitis, and a nervous disorder is 
final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).

3.  The evidence submitted since the Board's March 1984 
denial of service connection for hypertension, prostatitis, 
and an acquired psychiatric disorder (including a nervous 
condition and insomnia), claimed as secondary to ionizing 
radiation exposure, is not new and material; thus, the 
requirements to reopen the claims have not been met. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified by means of the discussions 
in the April 1997 and April 1998 rating decisions, July 1997 
and October 1999 statements of the case; April 1998, October 
1999, January 2000, and December 2002 supplemental statements 
of the case; and in an April 2002 letter from the RO of the 
criteria for establishing service connection, the pertinent 
law and regulations, and the reasons for the denial of his 
claims.  He has been informed, therefore, of what the 
evidence needs to show in order for his claims to be granted.  
The veteran was also notified of the VCAA in the April 2002 
development letter from the RO, which also informed him of 
who is responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and VA treatment records, as well as records from the 
following sources:  Billy M. Dickey, M.D.; Bill C. Lipsey, 
M.D.; Michael J. Byrnes, R.N.; Sun Towers Hospital; 
Providence Memorial Hospital (dated as early as 1985); John 
M. Tune, M.D.; the Social Security Administration (SSA); 
William G. Smith, M.D.; R.J. Abresch, M.D.; Gerald L. Bryan, 
Ph.D.; and Joseph L. Motes, M.D.  Also of record is a VA 
examination report dated in October 1982.  In response to 
requests from the RO, Sierra Medical Center, Richard B. 
Patterson, M.D., and Dr. Passmore stated that no records of 
the veteran were available.   The veteran did not respond to 
the April 2002 letter from the RO until April 2003, at which 
time the veteran's attorney indicated the veteran had nothing 
further to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A medical examination for colon cancer is 
unnecessary because the record does not contain competent lay 
or medical evidence of a current diagnosed colon cancer 
disability or persistent or recurrent symptoms of colon 
cancer disability.  See 38 C.F.R. § 3.159(c)(4)(A).  To the 
contrary, the evidence of record shows that the veteran does 
not have colon cancer.  A medical examination for ulcerative 
colitis is also unnecessary because there is no evidence that 
the veteran had any gastrointestinal problems during service 
or that ulcerative colitis is related to radiation exposure.  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002); Wells v. 
Principi, No. 02-7404, 2003 U.S. App. LEXIS 8073 (Fed. Cir. 
April 29, 2003).  The service medical records are negative 
for any complaints or findings of a gastrointestinal 
disorder.    

Further, a medical examination for the remaining issues on 
appeal is unnecessary because the duty to provide a medical 
examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  New and material evidence has not been 
presented in this case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

The pending claims involve consideration of the effects of 
in-service ionizing radiation exposure, and the record 
establishes the veteran is indeed a radiation-exposed 
veteran.  The reasons and bases for denial of these claims, 
however, essentially render further development of the claims 
under 38 C.F.R. §§ 3.309 or 3.311 (2002) unnecessary.  For 
instance, regardless of the level of radiation exposure, 
there is no current colon cancer.  The remaining disabilities 
are not radiogenic disabilities, and in the absence of 
competent evidence that they are, the level of radiation 
exposure is irrelevant.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran). 

The requirements of the VCAA have been met.  Although the 
appeal commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the December 2002 SSOC.




II. Colon cancer and ulcerative colitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for a tumor may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2002).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2002).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge was otherwise incurred during active service, 
including as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Effective March 26, 2002, recent regulatory 
amendment added several new diseases to this list.  See 67 
Fed. Reg. 3612, 3616 (January 25, 2002).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  The regulation provides a list of recognized 
radiogenic diseases in subsection 3.311(b)(2), and the 
regulatory time period when the diseases must become 
manifest.  38 C.F.R. § 3.311(b)(5).  In addition, 
subsection 3.311(b)(4) provides that, even if the claimed 
disease is not one that is already recognized as radiogenic 
under subsection 3.311(b)(2), the claim will still be 
considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

As noted above, one of the basic three requirements for 
prevailing on a claim for service connection is medical 
evidence of a current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  After a careful review of the evidence 
of record, the Board finds that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for colon cancer.  

The evidence establishes that the veteran does not have a 
diagnosis of or current medical findings consistent with 
cancer of the colon.  Indeed, there is no competent evidence 
establishing that the veteran has ever had this disease 
process.  Treating physician Dr. William Smith stated in an 
undated letter that chronic non-specific ulcerative colitis 
was first diagnosed in June 1985.  Providence Memorial 
Hospital records show the veteran has been aggressively 
treated since the mid-1980s for colon polyps and ulceration, 
but despite the severity of his colon pathology, it has never 
progressed to carcinoma.  Biopsies performed in 1994 and 1997 
found no evidence of malignancy, and VA treatment records 
through May 1998 reflect treatment and complaints for a 
variety of problems, none of which include colon cancer.

While the Board is sympathetic to the beliefs of the veteran, 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
CAVC's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With respect to ulcerative colitis, the preponderance of the 
evidence is likewise against the claim.  Service medical 
records are negative for any complaints or findings of a 
gastrointestinal disorder.  The first post-service medical 
evidence of record showing a diagnosis of ulcerative colitis 
is dated many years after the veteran's separation from 
service.  There is no evidence showing that the current 
disability had its onset in service or that it is related to 
any in-service disease or injury.  Ulcerative colitis is not 
a disease specified in section 3.309(d)(2); nor is it a 
radiogenic disease under 38 C.F.R. § 3.311, and the veteran 
has provided no scientific or medical evidence which links it 
to exposure to ionizing radiation.    

The veteran's own statements that he suffers from colon 
cancer and ulcerative colitis related to his active service 
cannot constitute competent medical evidence since he is a 
lay witness who cannot render such medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


III.  Finality/New and Material Evidence

In March 1984, the Board denied service connection for 
hypertension, prostatitis, and a nervous disorder.  That 
decision is final.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
2002); 38 C.F.R. § 20.1100 (2002).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendments are not applicable to the veteran's claims, as he 
filed his claims prior to August 29, 2001.

At the time of the Board's March 1984 decision, the veteran 
suffered from hypertension, prostatitis, and a nervous 
condition, including and anxiety state and insomnia, first 
diagnosed many years after service.  The Board found that 
these disabilities were not related to service, to include on 
a presumptive basis where appropriate, i.e., for hypertension 
and psychoses.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In the March 1984 decision, the Board also 
noted that the veteran was a radiation-exposed veteran as a 
result of his participation in Operation CROSSROADS.  See 
generally 38 C.F.R. § 3.309(d).  Dosimetry reconstruction had 
been completed at that time, and that information was 
considered by the Board in 1984.  

The evidence received subsequent to March 1984 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Despite its presumed credibility, the evidence associated 
with the claims file subsequent to the Board's March 1984 
decision is not new and material.  VA and private medical 
records merely demonstrate that the veteran is still 
suffering from hypertension, prostatitis, and an acquired 
psychiatric disorder.  See Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991) (evidence of current disability not new and 
material when current disability was a known fact in final 
decision).  The previously unconsidered records do not 
contain evidence of in-service incurrence of the claimed 
disabilities or that they are otherwise related to service, 
or the presence of hypertension or a psychosis with the first 
post-service year.  The various treating physicians of 
record, for example, have not linked hypertension, 
prostatitis, or an acquired psychiatric disorder to service, 
to include as a result of exposure to radiation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  These disorders are 
not specified in section 3.309(d)(2); nor are they radiogenic 
diseases under 38 C.F.R. § 3.311.

With regard to the claims to reopen, as they relate to 
ionizing radiation exposure, the evidence since the Board's 
March 1984 decision does not include competent evidence that 
the claimed disabilities are radiogenic.  See 38 C.F.R. 
§ 3.311(b)(4).  In-service radiation exposure information 
obtained as a result of the RO's July 1997 development letter 
would only be new and material if there was competent 
evidence of a current radiogenic disability.  In other words, 
as no dose assessment is warranted under 38 C.F.R. § 3.311, 
additional evidence of previously unconsidered exposure to 
ionizing radiation is not new and material evidence.

The veteran and his attorney have argued that ionizing 
radiation caused the claimed disabilities.  Lay assertions of 
medical causation, however, cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 
Vet. App.211 (1993).

The evidence associated with the claims file since the March 
1984 Board decision does not bear directly or substantially 
upon the specific matters under consideration.  The 
previously unconsidered evidence of record does not, for 
example, include competent medical evidence that would 
provide a more complete picture of the circumstances 
surrounding the origin of the veteran's hypertension, 
prostatitis, and acquired psychiatric disorder.  
Consequently, the record does not contain new and material 
evidence to reopen the claims.

ORDER

Entitlement to service connection for colon cancer and 
ulcerative colitis, claimed as secondary to ionizing 
radiation exposure, is denied.

New and material evidence having not been submitted; the 
claims of entitlement to service connection for hypertension, 
prostatitis, and an acquired psychiatric disorder (including 
a nervous condition and insomnia), claimed as secondary to 
ionizing radiation exposure, are not reopened.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

